     Case 1:17-cv-06334-PGG-SLC Document 152 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MARC S. KIRSCHNER,

                               Plaintiff,

         -v-
                                                           CIVIL ACTION NO.: 17 Civ. 6334 (PGG) (SLC)

                                                                   AMENDED ORAL ARGUMENT
J.P. MORGAN CHASE BANK, N.A. et al.,
                                                                      SCHEDULING ORDER
                               Defendants.

SARAH L. CAVE, United States Magistrate Judge.

         Oral Argument on the Motion for Leave to file the PAC currently scheduled for Friday,

September 25, 2020 at 11:00 am is RESCHEDULED to Thursday, October 8 at 11:00 am in

Courtroom 18A, 500 Pearl Street, New York, New York. If the parties would prefer that oral

arguments take place by telephone or videoconference, they must jointly email Chambers at

Cave_NYSDChambers@nysd.uscourts.com, one week before the scheduled argument.

         The Clerk of Court is respectfully directed to close the Letter Motion at ECF No. 151.



Dated:          New York, New York
                August 18, 2020                       SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
